UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL JAMES MCGLAMRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:88-cr-00136-JAB-1)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl James McGlamry, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darryl McGlamry seeks to appeal the district court’s

order granting the Government’s Fed. R. Crim. P. 35 motion, and

reducing McGlamry’s sentence.          In criminal cases decided prior

to   December   1,   2009,    the   defendant   must    file   the   notice   of

appeal within ten days after the entry of judgment.                    Fed. R.

App. P. 4(b)(1)(A); see United States v. Little, 392 F.3d 671,

680-81 (4th Cir. 2004) (applying Rule 4(b)(1)(A) appeal period

to appeal from Rule 35 ruling).            With or without a motion, upon

a showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.     Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

             The district court entered its order on September 14,

2009.     The notice of appeal was filed on March 1, 2010. *           Because

McGlamry failed to file a timely notice of appeal or to obtain

an extension of the appeal period, we dismiss the appeal.                     We

grant McGlamry’s motion to place the informal brief under seal.

We   dispense   with   oral    argument    because     the   facts   and   legal




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                       2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3